         Case 1:20-cr-00415-SHS Document 44 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                    20-CR-415 (SHS)
              V.

SAIQUAN ROBINSON,
                                                    ORDER
                            Defendant.



SIDNEY H. STEIN, U.S. District Judge.
   On June 15, 2021, this action was reassigned to this Court. Accordingly, IT IS
HEREBY ORDERED that:
       1. As set forth in Judge Denise L. Cote's June 1, 2021 Order (ECF No. 36), the
          trial of this action shall commence on July 12, 2021;
       2. The government's response to defendant's motion in limine filed on June 15,
          2021 (ECF No. 43) is due on June 21, 2021;
       3. Voir Dire requests, if any, and Requests to Charge are due on July 2, 2021 by
          12:00 PM; and
       4. The final pretrial conference shall take place on July 2, 2021 at 9:00 AM in
          Courtroom 23A, 500 Pearl Street.


Dated: New York, New York
       June 17, 2021

                                         SO ORDERED:



                                           ;/li;a
                                          , Si¥   y H. Stein, U.S.D.J.
